Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	This application includes one or more claim limitations that do not use the word “means”, but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder “unit” or “device” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Such claim limitations are:
“first observation point information acquisition unit”;
“second observation point information acquisition unit”;
“deflection waveform calculation unit”;
“moving object deflection waveform calculation unit”;
“displacement waveform calculation unit”, and 
“observation device”, all in Claim 1.
Since the claim limitation(s) invokes 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The specification is silent on corresponding structures for the 35 USC 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitations:
“first observation point information acquisition unit”;
“second observation point information acquisition unit”;
“deflection waveform calculation unit”;
“moving object deflection waveform calculation unit”;
“displacement waveform calculation unit”, and 
“observation device”.
Similar features are recited in independent Claims 18 and 20 and dependent claims 2-17 and 19. Similar interpretations as discussed for Claim 1, are fully applicable to the dependent Claims. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to the Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 USC 112(f) or AIA  35 USC 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 USC 112(f) or pre-AIA  USC 112, sixth paragraph.
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1 - 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor, at the time the application was filed, had possession of the claimed invention. Due to the 112(f) interpretation above, the claimed “units” and “devices” lack written description, as no structure has been provided to perform the steps of these units.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite “based on observation information obtained by an observation device that observes, among a first observation point, a second observation point, and a third observation point between the first observation point and the second observation point of a structure which are arranged along a first direction in which first to M-th moving objects moves consecutively along a path of the structure, the first observation point”, which is unclear. It is unclear how much of the acquisition step is based on this “list”, and further it is unclear if the outcome is the listed “first observation point” or the later recited “information”.
Dependent Claims 2-17 and 19 inherit the indefiniteness of the claims on which they depend and are therefore also rejected under 35 U.S.C. 112(b).
Claim 20 recites “based on observation information obtained by an observation device that observes, among a first observation point, a second observation point, and a third observation point between the first observation point and the second observation point of a structure which are arranged along a first direction in which first to M-th moving objects moves consecutively along a path of the structure, the first observation point,” which is unclear. It is unclear how much of the acquisition step is based on this “list”, and further it is unclear of the outcome is the listed “first observation point” or the later recited “information”.
Claims limitations:
“first observation point information acquisition unit”;
“second observation point information acquisition unit”;
“deflection waveform calculation unit”;
“moving object deflection waveform calculation unit”;
“displacement waveform calculation unit”, and 
“observation device”
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite an abstract idea as discussed below. This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention. Applied to the present application, the claims belong to one of the statutory classes of a process/product.
Step 2A of the 2019 Guidance is divided into two Prongs. Prong 1 requires the
examiner to determine if the claims recite an abstract idea, and further requires that
the abstract idea belong to one of three enumerated groupings: mathematical
concepts, mental processes, and certain methods of organizing human activity.
Independent Claim 1 is copied below, with the limitations belonging to an
abstract idea highlighted in bold; the remaining limitations are ''additional elements''.
A measurement method comprising: 
a first observation point information acquisition step of acquiring, based on observation information obtained by an observation device that observes, among a first observation point, a second observation point, and a third observation point between the first observation point and the second observation point of a structure which are arranged along a first direction in which first to M-th moving objects moves consecutively along a path of the structure, the first observation point, first observation point information including a time point when each of a plurality of parts of an m-th moving object passes the first observation point and a physical quantity which is a response to an action of each of the plurality of parts on the first observation point, M being an integer of 2 or more and m being an integer of 1 or more and M or less;
a second observation point information acquisition step of acquiring, based on observation information obtained by an observation device that observes the second observation point, second observation point information including a time point when each of the plurality of parts of the m-th moving object passes the second observation point and a physical quantity which is a response to an action of each of the plurality of parts on the second observation point; 
a deflection waveform calculation step of calculating, based on the first observation point information, the second observation point information, a predetermined coefficient, and an approximate expression of deflection of the structure, a deflection waveform of the structure generated by each of the plurality of parts of the m-th moving object; 
a moving object deflection waveform calculation step of adding the deflection waveforms of the structure generated by the plurality of parts of the m-th moving object which are calculated in the deflection waveform calculation step, and calculating an m-th moving object deflection waveform which is a deflection waveform of the structure generated by the m-th moving object; 
a displacement waveform calculation step of calculating, based on observation information obtained by an observation device that observes the third observation point, a displacement waveform at the third observation point; and 
an amplitude coefficient calculation step of calculating first to M-th amplitude coefficients by assuming that a waveform, obtained by multiplying an m-th amplitude coefficient by the m-th moving object deflection waveform, is an m-th amplitude adjusted deflection waveform, and that a sum of first to M-th amplitude adjusted deflection waveforms is approximated to the displacement waveform.  
Under the Step 1 of the eligibility analysis, we determine whether the claims are
to a statutory category by considering whether the claimed subject matter falls within the
four statutory categories of patentable subject matter identified by 35 U.S.C. 101:
Process, machine, manufacture, or composition of matter. The above claim is
considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the underlined portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim limitation that falls into the grouping of subject matter when recited as such in a claim limitation, that covers mathematical concepts -mathematical relationships, mathematical formulas or equations, mathematical calculations and mental processes – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.
For example, steps of: 
“a deflection waveform calculation step of calculating, based on the first observation point information, the second observation point information, a predetermined coefficient, and an approximate expression of deflection of the structure, a deflection waveform of the structure generated by each of the plurality of parts of the m-th moving object”;
“a moving object deflection waveform calculation step of adding the deflection waveforms of the structure generated by the plurality of parts of the m-th moving object which are calculated in the deflection waveform calculation step, and calculating an m-th moving object deflection waveform which is a deflection waveform of the structure generated by the m-th moving object; 
”a displacement waveform calculation step of calculating, based on observation information obtained by an observation device that observes the third observation point, a displacement waveform at the third observation point; and 
“an amplitude coefficient calculation step of calculating first to M-th amplitude coefficients by assuming that a waveform, obtained by multiplying an m-th amplitude coefficient by the m-th moving object deflection waveform, is an m-th amplitude adjusted deflection waveform, and that a sum of first to M-th amplitude adjusted deflection waveforms is approximated to the displacement waveform”  are treated as belonging to the mathematical concepts.
These steps recited by the claim therefore amount to a series of mathematical steps, making these limitations amount to an abstract idea.
The other part of it covers mental processes - concepts performed in the human
mind including an observation, evaluation, judgement, and/or opinion.
These limitations are:
“a first observation point information acquisition step of acquiring, based on observation information obtained by an observation device that observes, among a first observation point, a second observation point, and a third observation point between the first observation point and the second observation point of a structure which are arranged along a first direction in which first to M-th moving objects moves consecutively along a path of the structure, the first observation point, first observation point information including a time point when each of a plurality of parts of an m-th moving object passes the first observation point and a physical quantity which is a response to an action of each of the plurality of parts on the first observation point, M being an integer of 2 or more and m being an integer of 1 or more and M or less”;
“a second observation point information acquisition step of acquiring, based on observation information obtained by an observation device that observes the second observation point, second observation point information including a time point when each of the plurality of parts of the m-th moving object passes the second observation point and a physical quantity which is a response to an action of each of the plurality of parts on the second observation point”. 
These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
Similar limitations comprise the abstract ideas of Claims 18 and 20.
Next, under the Step 2A, Prong Two, we consider whether the claim that recites
a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that
integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements:
In Claim 1:
“acquisition step of acquiring”
“a time point when each of a plurality of parts of an m-th moving object”
“an observation device”;
“a moving object”;
“a structure”;
“a physical quantity”.
In Claim 18: the same limitations as in Claim 1 and additionally
“a measurement device”
“acquisition unit”
“calculation unit”.
In Claim 20: the same limitations as in Claim 1 and additionally
“a non-transitory computer-readable storage medium”
Similar limitations comprise the abstract ideas of Claims 18 and 20.
The additional elements in Claim 1 of “acquisition step of acquiring”, “a time point when each of a plurality of parts of an m-th moving object”, and “a physical quantity” are not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. Passing the “acquisition step of acquiring”, “a time point when each of a plurality of parts of an m-th moving object”, and “a physical quantity” represents mere data gathering steps and only add an insignificant extra-solution activity to the judicial exception. Steps of passing a physical quantity are recited in generality and are not meaningful. It represents extra-solution activity to the judicial exception according to MPEP 2106.05(g)(3):
(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.
Prong 2 of Step 2A of the 2019 Guidance requires the examiner to determine if the claims recite additional element(s) or a combination of additional elements which integrate the abstract idea into a practical application. This requires additional element(s) in the claim to apply, rely on, or use the abstract idea in a manner that imposes a meaningful limit on the abstract idea, such that the claim is more than a drafting effort designed to monopolize the abstract idea.
The additional limitations of “an observation device”, “a moving object”, and 
“a structure” are recited in generality and do not recite particular machines applying or being used by the abstract idea.
In all of these respects, the claims fail to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
Step 2B of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself. The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2A, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
However, the above claims do not include additional element that are sufficient to amount to significantly more than the judicial exception (Step 2B analysis) because these additional elements are recited in extreme generality.
Therefore, claims 1, 18 and 20 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 8, 11 and 13-17 provide additional features which are the additional elements that are not meaningful as they are recited in generality and/or not qualified as particular machines and, therefore, do not reflect a practical application. 
In conclusion, dependent claims 2-17 and 19 are not eligible for substantially similar reasons as discussed with regards to Claim 1.

The closest prior art
1. US20170038307A1 to Ohta et al. (hereinafter Ohta) discloses the device, method and medium for displacement detection on a structure, which can be a bridge, but does not disclose a displacement waveform calculation and amplitude coefficient calculation in case of multiple objects moving on a bridge.
2. US20180067637A1 to Hay (hereinafter Hay) discloses a system for monitoring the condition of a bridge or a civil structure including a video camera positioned at a distance from a bridge, but does not disclose a displacement waveform calculation and amplitude coefficient calculation in case of multiple objects moving on a bridge.
3. US20120173171A1 to Bajwa et al. (hereinafter Bajwa) discloses apparatus and methods to respond to vibrations on a pavement induced by the travel of a vehicle on the pavement and pavement deflection estimates, but does not disclose a displacement waveform calculation and amplitude coefficient calculation in case of multiple objects moving on a bridge.
4. US20170098127A1 to Kobayashi (hereinafter Kobayashi) discloses a measuring device with an acquisition unit of a motion of an object on the road surface, but does not disclose a displacement waveform calculation and amplitude coefficient calculation in case of multiple objects moving on a bridge.
5. US20180224352A1 to Zhang et al. (hereinafter Zhang) discloses a bridge inspection and evaluation method based on impact vibration, but does not disclose a displacement waveform calculation and amplitude coefficient calculation in case of multiple objects moving on a bridge.
6. US20190025813A1 to Cella et al. (hereinafter Cella) discloses an apparatus, methods and systems for a monitoring system for data collection in a vehicle, but does not disclose a displacement waveform calculation and amplitude coefficient calculation in case of multiple objects moving on a bridge.
7. US20220136927A1 to Takada (hereinafter Takada) discloses a structure (can be a bridge) displacement amount measurement apparatus, caused on a structure by weight of a vehicle, but does not disclose a displacement waveform calculation and amplitude coefficient calculation in case of multiple objects moving on a bridge.


Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(f), 112(a), 112(b), and 101, set forth in this Office action.
In regards to the independent Claims 1, 18, and 20, the teachings of Ohta, Hay, Bajwa, Kobayashi, Zhang, Cella, and Takada combined show all the elements of the claim except “a displacement waveform calculation step of calculating, based on observation information obtained by an observation device that observes the third observation point, a displacement waveform at the third observation point; and an amplitude coefficient calculation step of calculating first to M-th amplitude coefficients by assuming that a waveform, obtained by multiplying an m-th amplitude coefficient by the m-th moving object deflection waveform, is an m-th amplitude adjusted deflection waveform, and that a sum of first to M-th amplitude adjusted deflection waveforms is approximated to the displacement waveform”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance”.
                                                                                                                                                                                             Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lyudmila Zaykova-Feldman whose telephone number is (469)295-9269. The examiner can normally be reached 8:30am - 5:30pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						/LYUDMILA ZAYKOVA-FELDMAN/                                                                            Examiner, Art Unit 2865                                                                                                                            

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863